Title: [June 1762]
From: Adams, John
To: 



      June 5th. 1762.
      
      
       Rode from Bass’s to Secretary Olivers, in Company with Judge Oliver. The Judge soon opened upon Politicks. Says he, Major Stock-bridge informs me, that Coll. Ruggles makes a very good Speaker. He has behaved to universal approbation.
       Soon afterwards, the Judge said, I never knew so easy an Election in my Life. Some of the Bar interest themselves, very much in the Matter. One Gentleman has interested himself most infamously, advanced that to be Law in the House which is not Law.—That the Judges cant set in the House of Commons is certain because there is an Act of Parliament against it. But the Judges may set and vote in the House of Lords—i.e. they may if they are Peers. Ld. Mansfield—think he dont set and vote.—How can the Bar expect Protection from the Court, if the Bar endeavours to bring the Court into Contempt. He is forever abusing the Court. He said not long since in the Representatives Room, that take all the superiour Judges and every Inferiour Judge in the Province, and put them all together and they would not make one half of a Common Lawyer.
       I said upon this “That was a distracted Speech. It is a pitty, that Gentleman was not better guided. He has many fine Talents.” The Judge replyed quick, I have known him these 20 Years and I have no opinion of his Head or his Heart. If Bedlamism is a Talent he has it in Perfection.
       
       He will one Time say of the Lieutenant Governor, that he had rather have him than any Man he knows, in any one office, and the next Hour will represent him as the greatest Tyrant, and most despicable Creature living.
       I have treated him with as much Friendship as ever I did a stranger in my Life, and he knows very well how he has treated me. I blush even to think of what he has said to me.
       I have him in the Utmost Contempt. I have the Utmost Contempt of him. I had as live lief say it to him as not. I have the Utmost Contempt of him.
       I have been twelve Years concerned in the Executive Courts, and I never knew so much ill Usage, given to the Court by all the Lawyers in the Province put it all together for all that Time, as I have known him give in one Term.
       The origin of all his Bustle is very well known. I heard a Gentleman say he would give his oath, that Otis said to him if his father was not made a Judge, he would thro the Province into flames if it cost him his Life. For that one Speech, a Thousand other Persons would have been indicted.
      
      
       
        
   
   First entry in D/JA/8, a stitched gathering of leaves in a paper cover evidently added later and docketed by CFA: “Paper book. No. 8.” At some unknown time this booklet strayed from the Adams Papers and was returned with an accompanying letter from Charles P. Greenough to CFA2, 2 July 1913, saying: “I found the enclosed among my papers and it occurred to me that you might be interested. I can’t for the life of me remember where and when I got it.” Three days later CFA2 sent on the estray with a note to Worthington C. Ford at the MHS, remarking that “The whole thing is very mysterious and very unpleasant.” (Greenough was a Boston autograph collector. The letters here quoted are in the Adams Papers, Fourth Generation.)


        
   
   The present booklet contains only a handful of scattered entries dating from June to Dec. 1762. Little documentation survives to fill the seven-month gap between the last preceding Diary entries and the beginning of D/JA/8, and very little either to fill the gaps in the latter. In the spring JA was concerned with the sale by the town of its South Commons (see Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 383–384, 386). By fall he was actively courting Miss Nabby Smith of Weymouth (see his letter of 4 Oct. 1762, Adams Papers). He was also much occupied this year with improving the property he had inherited from his father in 1761 (see entry of 24 Oct., below).


       
       
        
   
   Peter Oliver, Harvard 1730, a judge of the Plymouth co. Court of Common Pleas since 1747 (later chief justice of the Superior Court of Judicature and an eminent loyalist), was a younger brother of Andrew Oliver, secretary of the Province (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 8:737–763).


       
       
        
   
   The dash in this sentence has been supplied to clarify it. Oliver is discussing the election of a speaker of the Massachusetts House of Representatives in the session that had begun on 26 May. Though James Otis Sr. was unanimously elected to succeed himself in this office, he declined to serve because “his living at such a Distance rendered his constant Attendance very uncertain.” Thereupon Timothy Ruggles was nominated and elected (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1762–1763, p. 5). The account of this incident in Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 9:207–208, confuses Otis Sr. with Otis Jr. But of course it was the younger Otis who Oliver thought had “interested himself most infamously” in attempting to block Ruggles’ election on the ground that judges ought not to sit in the House. (Ruggles was chief justice of the Worcester Court of Common Pleas.)


       
       
        
   
   Oliver’s observations, though not in quotation marks, no doubt extend through the end of this entry.


       
      
      

      June 8th. 1762.
      
      
       Went to Taunton Court. To the Land of Leonards. Three Judges of the Common Pleas of that Name, each of whom has a Son, who was bred at a Colledge.
       The Honl. George Leonard, the first Justice, seems to me arbitrary. He committed two old Gentlemen who were near 80 Years old, to the Custody of an officer, only for speaking loud, when they were both deaf and not conscious that they did speak loud. A Check, a Reproof, an Admonition, would have been enough.
       He was unwilling that the sessions should adjourn for an Hour to take the Verdict of the Jury, in a Tryal upon a Presentment of a Riot, but would have had that Jury kept together all Night, till the Court should set again next Morning. No other Court in the Province, Superiour nor Inferiour, would have thought of keeping that Jury up.
       He broke in most abruptly upon Bob Paine. He did not think it was right to run out against the Kings Witnesses. For his Part He did not love to hear it.—Three or four Times over—&c. Thus the hauty Tyrant treats the County.
       I lodged the first Night at Corsmans Crossmans, the second at Major Leonards of Rainham and the third at Captn. Cobbs with Paine. I dined the first day I was there wednesday at Captn. Cobbs with Coll. Otis and Paine, and the second at Coll. Whites. Drank Tea once at Coll. Whites with the three young Leonards, George, Zeph. and Daniel, and I spent two Evenings at Cobbs with Coll. Otis, and Paine. And I rode from Taunton to Milton, with Coll. Otis. He is vastly easy and steady in his Temper. He is vastly good humoured and sociable and sensible. Learned he is not. But he is an easy, familiar Speaker. He gave me many Anecdotes both of his Law and Politicks.
      
      
       
        
   
   Daniel Leonard, Harvard 1760, attorney, loyalist, and author of the “Massachusettensis” papers, 1774–1775, to which JA replied over the name “Novanglus.” On the Leonards and their circle (including a number of the persons mentioned here), see Ralph Davol, Two Men of Taunton, Taunton, 1912, passim.


       
      
     